1
2
3
4
5                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
6                                      AT SEATTLE
7     UN4 PRODUCTIONS, INC.,
8                   Plaintiff,
                                                         Case No. C17-0785RSL
9            v.
                                                         ORDER GRANTING IN PART
10    MADISON PALMER, et al.,                            MOTION TO COMPEL
                                                         DISCOVERY RESPONSES
11                  Defendants.
12
13          This matter comes before the Court on plaintiff’s “Motion to Compel Discovery
14   and for Sanctions Against Mortedha Al-Sultan.” Dkt. # 122. Plaintiff served written
15   discovery on defendant Al-Sultan on June 14, 2018. Despite multiple communications
16   from plaintiff regarding the need to participate in discovery, defendant has not responded.
17   Having reviewed the interrogatories, the requests for production, and the remainder of the
18   record, the Court finds as follows:
19          1) Defendant Al-Sultan is a defendant in a federal lawsuit and must take his
20   obligations as a litigant seriously. Participating fully and completely in discovery is one
21   of those obligations.
22          2) Nevertheless, a number of the discovery requests propounded by plaintiff are
23   unduly burdensome, of minimal relevance, related to claims that the Ninth Circuit has
24   found are not viable, and/or seek private and confidential information that need not be
25   produced unless and until an appropriate protective order is in place. Defendant will not
26
     ORDER GRANTING IN PART MOTION
     TO COMPEL DISCOVERY RESPONSES - 1
1    be compelled to respond to those inquiries.
2           3) Defendant Al-Sultan shall, on or before November 30, 2018, provide full and
3    complete responses to Interrogatories Nos. 1 and 4-22 and to Requests for Production
4    Nos. 7, 8, 11, 12, and 13. Defendant has an obligation to take reasonable steps to inform
5    himself regarding the subjects into which plaintiff has inquired. If, after reasonable
6    investigation, he does not know the answer to a particular discovery request, he may
7    respond “I do not know.”
8           4) Plaintiff is entitled to an award of expenses under Fed. R. Civ. P. 37(a)(5)(a).
9    Plaintiff shall, on or before November 9th, provide a statement of the reasonable
10   attorney’s fees related to the filing of this motion. Costs associated with the underlying
11   discovery requests and meet and confer efforts are not recoverable. The Clerk of Court is
12   directed to note a “Fee Petition” on the Court’s calendar for Friday, November 16, 2018.
13   Any opposition to the fee petition is due on or before the note date.
14
15          Dated this 24th day of October, 2018.
16
                                                A
17                                              Robert S. Lasnik
                                                United States District Judge
18
19
20
21
22
23
24
25
26
     ORDER GRANTING IN PART MOTION
     TO COMPEL DISCOVERY RESPONSES - 2
